internal_revenue_service number release date index number ---------------------------------------------- ------------------------ -------------------------------------- re -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------- telephone number ---------------------- refer reply to cc psi b04 plr-106020-19 date date legend ------------------------------------------------- ------------------------------ ------------------------ ------------------------ -------------------------- -------------------------------- --------------------------------------------------------------------- ------- ------- decedent spouse date date date executrix trust year year accountant ------------------------------------ x ------------ dear ---------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code code with respect to a marital trust the facts and representations submitted are as follows on date decedent executed a revocable_trust trust on date in year decedent died survived by spouse and three children his daughter was designated executrix the last will of decedent provided that the net estate would be paid to trust trust provided that upon the death of decedent and if spouse survives decedent trust would be divided into two parts marital trust fund a and family_trust fund b plr-106020-19 trust provides that the trustee shall pay to or apply for the benefit of spouse during her lifetime all the net_income from marital trust in convenient installments but not less frequently than quarter-annually until the assets are allocated to marital trust the trustee shall estimate the income and begin making payments trust also provides that the trustee is authorized in his or her discretion to pay to or apply for the benefit of spouse at any time and from time-to-time so much of the principal of marital trust even to the point of completely exhausting marital trust as he or she believes advisable to provide adequately for spouse’s support health maintenance and education keeping in mind that spouse’s needs are decedent’s primary concern upon the death of spouse the trustee shall pay to spouse’s estate all of the accumulated but undistributed_income of trust and from the corpus of trust the increase in taxes attributable to the inclusion of the assets of marital trust in spouse’s taxable_estate any corpus not used to satisfy this requirement shall be disposed of in accordance with the provisions of family_trust to benefit decedent’s children trust also provides that the trustee of marital trust shall not have any rights which would disqualify any part of marital trust for the marital_deduction and spouse shall have the right to compel the trustee to invest the assets of marital trust in income- producing investments trust provides that it is decedent’s intention that the assets of marital trust shall be qualified_terminable_interest_property as defined in sec_2056 of the code as amended and the trustee shall have the right in his or her absolute discretion to have all or a portion of marital trust qualify for the marital_deduction in year spouse received dollar_figurex from the estate accounts spouse died on date in year following spouse’s death executrix settled the administration of decedent’s estate and distributed the balance of the funds pursuant to the terms of trust decedent’s estate engaged legal counsel for the administration of decedent’s estate and accountant for tax filings accountant recommended that decedent’s estate not file a form_706 federal estate and generation-skipping_transfer_tax return because the estate did not exceed the filing threshold for year and did not wish to make a portability election under sec_2010 executrix requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to make the qtip_election under sec_2056 to treat marital trust as qtip property plr-106020-19 law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is except as limited by sec_2056 determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides in relevant part that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under sec_2056 with respect to such interest if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the surviving_spouse or the estate of the spouse and if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides an exception to the rule_of sec_2056 in the case of qtip sec_2056 provides that for purposes of sec_2056 qtip is treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property is treated as passing to any person other than the surviving_spouse sec_2056 defines qtip as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies under sec_2056 a surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_20_2056_b_-7 of the estate_tax regulations provides that an income_interest in a_trust will not fail to constitute a qualifying_income_interest_for_life solely because the trustee has a power to distribute principal to or for the benefit of the surviving_spouse plr-106020-19 sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_301_9100-1 provides that the commissioner has the discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore the decedent’s estate is granted an extension of time of days from the date of this letter to make a qtip_election under sec_2056 with respect to marital trust the above election should be made on a form_706 for year the form_706 should be filed with the kansas city service_center at the following address department of the treasury internal_revenue_service center kansas city mo a copy of this letter should be attached to the form_706 a copy is enclosed for this purpose in accordance with the power_of_attorney on filed with this office we have sent a copy of this letter to your authorized representatives plr-106020-19 except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries by leslie h finlow leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
